 


109 HRES 953 IH: Commending the Republic of Cyprus and thanking the Cypriot people for their support and assistance in the evacuation of Americans fleeing Lebanon.
U.S. House of Representatives
2006-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. RES. 953 
IN THE HOUSE OF REPRESENTATIVES 
 
July 26, 2006 
Mr. Bilirakis (for himself, Mr. Lantos, Mr. Rahall, Mrs. Maloney, Mr. Shays, Mr. Simmons, Mr. Weldon of Pennsylvania, Mr. Terry, Mr. Rothman, Mr. Conyers, Mr. Holden, Mr. Holt, Mr. Hastings of Florida, Mr. McGovern, Mr. McNulty, Ms. Watson, Mr. Payne, Mr. McCotter, Mr. Ney, Mr. Pallone, Mr. Spratt, Mr. Foley, Mr. Pearce, Mr. Crowley, Ms. Linda T. Sánchez of California, Mr. Meehan, Mr. Young of Florida, Mr. English of Pennsylvania, Mr. Shaw, Mr. Andrews, Mr. Scott of Virginia, and Mr. Schiff) submitted the following resolution; which was referred to the Committee on International Relations 
 
RESOLUTION 
Commending the Republic of Cyprus and thanking the Cypriot people for their support and assistance in the evacuation of Americans fleeing Lebanon. 
 
 
Whereas there are an estimated 25,000 American citizens living in or visiting Lebanon;  
Whereas many of these American citizens are seeking to leave Lebanon as a result of dangers of remaining in that war-torn country;  
Whereas the Government of the Republic of Cyprus has launched a major effort to support the evacuation of American citizens and others fleeing Lebanon;  
Whereas at the request of the United States Embassy in Nicosia, the Cypriot government has made its premises in Nicosia available to American citizens as temporary residences until their departure from Cyprus can be arranged;  
Whereas the Department of State has expressed gratitude for the assistance provided by the Cypriot Civil Defense Force and the Cypriot people in the evacuation effort; and  
Whereas the United States and Cyprus are close allies and share common interests and values: Now, therefore, be it  
 
 That the House of Representatives commends the Republic of Cyprus and thanks the Cypriot people for their support and assistance in the evacuation of Americans fleeing Lebanon.  
 
